For the first time our attention is called to the fact that the citation published in this case upon a petition *Page 173 
seeking to escheat property of the estate of Thomas Stephens, deceased, summoned all persons interested in the estate of Thomas Stephenson, and not Thomas Stephens. As the question thus raised is one of jurisdiction, we can not refuse to consider it because presented for the first time in the motion for a rehearing. In order to confer on the court power to enter the escheat judgment, the publication of the prescribed citation was as essential as the filing of the petition. Rev. Stats., art. 1773; Wiederanders v. The State, 64 Tex. 133; Hanna v. The State,84 Tex. 667.
Stephens and Stephenson being as distinct the one from the other as father and son, the judgment escheating the property in controversy as of the estate of Thomas Stephens, deceased, on a citation by publication to persons interested in the estate of Thomas Stephenson, deceased, must be reversed. The rehearing will therefore be granted, the judgment reversed, and the cause remanded for further proceedings in accordance with this conclusion and those heretofore filed, which are still adhered to.
Reversed and remanded.